 
Exhibit 10.3

 


___________________________________________


 
2010 U-HAUL S FLEET, LLC,
 
2010 TM-1, LLC,
 
2010 DC-1, LLC,
 
and
 
2010 TT-1, LLC,
 
as Co-Issuers
 
and
 
U.S. BANK NATIONAL ASSOCIATION,
 
as Trustee
 
_____________________
 
SERIES 2010-1 SUPPLEMENT
 
dated as of October 1, 2010
 
to
 
2010-1 BOX TRUCK BASE INDENTURE
 
dated as of October 1, 2010
 
___________________________________________


 
 


 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
     
Page
ARTICLE I DEFINITIONS
1
     
ARTICLE II SERIES 2010-1 COLLECTIONS
9
     
Section 2.1
Interest Reserve Account
9
Section 2.2
Pre-Funding Period Interest Deficiency Account
10
Section 2.3
Payment Account
12
Section 2.4
Investment of Funds in the Box Truck Collection Account and the Box Truck
Purchase Account
13
Section 2.5
Deposits to the Interest Reserve Account, Box Truck Collection Account, the Box
Truck Purchase Account and the Pre-Funding Period Interest Deficiency Account
14
Section 2.6
Box Truck Purchase Account
14
Section 2.7
Withdrawals from the Interest Reserve Account and Interest Shortfall Amount
15
Section 2.8
Monthly Application of Total Available Funds
16
Section 2.9
Payment of Monthly Interest Payment, Monthly Contingent Additional Interest
Payment and Premium
18
Section 2.10
Payment of Note Principal
19
Section 2.11
Administrator’s Failure to Instruct the Trustee to Make a Deposit or Payment
19
Section 2.12
Trustee as Securities Intermediary
19
     
ARTICLE III RAPID AMORTIZATION EVENTS
21
     
ARTICLE IV FORM OF SERIES 2010-1 NOTES
21
     
Section 4.1
Initial Issuance of Series 2010-1 Notes
21
Section 4.2
Restricted Global Series 2010-1 Notes
22
Section 4.3
Temporary Global Series 2010-1 Notes; Permanent Global Series 2010-1 Notes
22
Section 4.4
Definitive  Notes
22
Section 4.5
Transfer and Exchange
23
Section 4.6
Legending of Notes
26
     
ARTICLE V GENERAL
28
     
Section 5.1
Optional Prepayment
28
Section 5.2
Information
28
Section 5.3
Exhibits
29
Section 5.4
Ratification of the 2010-1 Base Indenture
30
Section 5.5
Counterparts
30
Section 5.6
Governing Law
30
Section 5.7
Amendments
30
Section 5.8
Termination of Series Supplement
30
Section 5.9
Entire Agreement
30


 


 
-i-

--------------------------------------------------------------------------------

 


SERIES 2010-1 SUPPLEMENT, dated as of October 1, 2010 (this “Series
Supplement”), among 2010 U-HAUL S FLEET, LLC, a special purpose limited
liability company established under the laws of Nevada, 2010 TM-1, LLC, a
special purpose limited liability company established under the laws of Nevada,
2010 DC-1, LLC, a special purpose limited liability company established under
the laws of Nevada, and 2010 TT-1, LLC, a special purpose limited liability
company established under the laws of Nevada, as co-issuers (each an “Issuer”
and collectively, the “Issuers”), and U.S. BANK NATIONAL ASSOCIATION, a national
banking association, as trustee (in such capacity, and together with its
successors in trust thereunder as provided in the 2010-1 Base Indenture referred
to below, the “Trustee”) and as securities intermediary, to the 2010-1 Box Truck
Base Indenture, dated as of the date hereof, among the Issuers and the Trustee
(as amended, modified, restated or supplemented from time to time, exclusive of
Series Supplements creating a new Series of Notes, the “2010-1 Base Indenture”).
 
 
PRELIMINARY STATEMENT
 
WHEREAS, Sections 2.3 and 13.1 of the 2010-1 Base Indenture provide, among other
things, that the Issuers and the Trustee may at any time and from time to time
enter into a Series Supplement to the 2010-1 Base Indenture for the purpose of
authorizing the issuance of a Series of Notes;
 
 
NOW, THEREFORE, the parties hereto agree as follows:
 
 
DESIGNATION
 
There is hereby created a Series of Notes to be issued pursuant to the 2010-1
Base Indenture and this Series Supplement, and such Series of Notes shall be
designated as the Series 2010-1 4.899% Box Truck Asset Backed Notes.  The Series
2010-1 Notes shall be issued in minimum denominations of $100,000 and integral
multiples of $1,000 in excess thereof.  The Series 2010-1 Notes shall be joint
and several obligations of the Issuers.
 
The net proceeds from the sale of the Series 2010-1 Notes shall be applied in
accordance with Section 2.5.
 
 
ARTICLE I
 
 
DEFINITIONS
 
(a) All capitalized terms not otherwise defined herein are defined in the
Definitions List attached to the 2010-1 Base Indenture as Schedule I
thereto.  All Article, Section, Subsection or Exhibit references herein shall
refer to Articles, Sections, Subsections or Exhibits of this Series Supplement,
except as otherwise provided herein.  Unless otherwise stated herein, as the
context otherwise requires or if such term is otherwise defined in the 2010-1
Base Indenture, each capitalized term used or defined herein shall relate only
to the Series 2010-1 Notes and not to any other Series of Notes issued by any
Issuer.  In the event that a term used herein shall be defined both herein and
in the 2010-1 Base Indenture, the definition of such term herein shall govern.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The following words and phrases shall have the following meanings with
respect to the Series 2010-1 Notes:
 
“Additional Interest” is defined in Section 2.7(c).
 
 
“Aggregate Note Balance” means, when used with respect to any date, an amount
equal to (a) the Initial Aggregate Note Balance minus (b) the amount of
principal payments made to Series 2010-1 Noteholders on or prior to such date.
 
 “Applicable Procedures” is defined in Section 4.5(a)(iii).
 
 
 “Available Funds” means, for any Payment Date, an amount equal to the sum of
(a) Series 2010-1 Collections for such Payment Date and (b) any payments by any
Permitted Note Issuance SPV pursuant to a Permitted Note Issuance SPV Limited
Guarantee on such Payment Date in respect of the Series 2010-1 Notes or this
Series Supplement.
 
 
“Available Interest Reserve Account Amount” means, as of any Payment Date, the
amount on deposit in the Interest Reserve Account (after giving effect to any
deposits thereto and withdrawals and releases therefrom on such Payment Date).
 
“Available Pre-Funding Period Interest Deficiency Account Amount” means, as of
any Payment Date, the amount on deposit in the Pre-Funding Period Interest
Deficiency Account.
 
“Capped Trustee’s Expenses” means, (x) as of any Payment Date prior to the
occurrence and continuation of a Rapid Amortization Event or Event of Default,
the lesser of (i) the excess of $100,000 over the aggregate amount of fees,
expenses and indemnities (other than the Trustee Fee) that have been paid to the
Trustee pursuant to Section 2.8 on each preceding Payment Date in the same
calendar year as such Payment Date and (ii) the sum of fees, expenses and
indemnities (other than the Trustee Fee) payable to the Trustee under the
Indenture as of such Payment Date and (y) as of any Payment Date following the
occurrence and during the continuation of a Rapid Amortization Event or Event of
Default, the lesser of (i) the excess of $500,000 over the aggregate amount of
fees, expenses and indemnities (other than the Trustee Fee) that have been paid
to the Trustee pursuant to Section 2.8 on each preceding Payment Date in the
same calendar year as such Payment Date and (ii) the sum of fees, expenses and
indemnities (other than the Trustee Fee) payable to the Trustee under the
Indenture as of such Payment Date.
 
“Contingent Additional Interest Shortfall Amount” is defined in Section 2.7(c).
 
 “Cumulative Interest Reserve Account Withdrawal Amount” means, as of any
Payment Date, the excess, if any, of (i) the sum of the amounts withdrawn from
the Interest Reserve Account on each prior Payment Date pursuant to Section
2.7(a) over (ii) the sum of the amounts deposited into the Interest Reserve
Account on each prior Payment Date pursuant to paragraph (v) of Section 2.8.
 
“Deficiency” is defined in Section 2.7(a).
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
“DSCR Deficiency Event Period” means any period from and including any
Determination Date on or after the fourth Determination Date after the Series
2010-1 Closing Date as of which the Twelve-Month DSCR was less than the Required
Twelve-Month DSCR to but excluding the first Determination Date thereafter as of
which the Twelve-Month DSCR and the Twelve-Month DSCR for the preceding
Determination Date each exceeded 1.70.
 
“Excess Pre-Funding Period Interest Deficiency Account Amount” means, as of any
Payment Date, the excess, if any, of (x) the Available Pre-Funding Period
Interest Deficiency Account Amount as of such Payment Date (after giving effect
to the withdrawal of the Pre-Funding Period Interest Deficiency Amount on such
Payment Date) over (y) the Required Pre-Funding Period Interest Deficiency
Account Amount for such Payment Date.
 
“Financial Assets” is defined in Section 2.12(b)(i).
 
“Funded Box Truck” means any Box Truck listed on Schedule 2.5(a) or any
Subsequent Box Truck.
 
“Funding Percentage” means, for any Determination Date, the percentage
equivalent of a fraction, (i) the numerator of which is equal to the Pre-Funded
Amount as of the last day of the Related Monthly Period (after giving effect to
any deposits thereto and withdrawals therefrom on such date) (or, in the case of
the initial Determination Date following the Series 2010-1 Closing Date, the
Initial Pre-Funded Amount), and (ii) the denominator of which is equal to the
Discounted Aggregate Asset Amount as of the immediately preceding Determination
Date (or, in the case of the initial Determination Date following the Series
2010-1 Closing Date, as of the Series 2010-1 Closing Date).
 
“Initial Aggregate Note Balance” means the aggregate initial principal amount of
the Series 2010-1 Notes, which is $155,000,000.
 
“Initial Pre-Funded Amount” means $92,954,216.63.
 
“Initial Pre-Funding Period Interest Deficiency Account Amount” means
$4,895,364.10.
 
“Interest Reserve Account” is defined in Section 2.1(a).
 
“Interest Reserve Account Collateral” is defined in Section 2.1(d).
 
“Interest Reserve Account Surplus” means, as of any Payment Date, (i) the
excess, if any, of the Available Interest Reserve Account Amount over the
Required Interest Reserve Account Amount or (ii) following the occurrence of an
Event of Default or a Rapid Amortization Event, zero.
 
“Interest Shortfall Amount” is defined in Section 2.7(c).
 
“Mandatory Prepayment Amount Subject to Premium” means, on any Payment Date, an
amount equal to the sum of the Discounted Asset Value as of the Determination
Date with respect to such Payment Date of each Box Truck that (i) was sold or
otherwise disposed of
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
during the Related Monthly Period and in respect of which no Disposition
Receivable was outstanding and not more than three (3) days past the applicable
Disposition Date as of the last day of the Related Monthly Period, (ii) was an
Eligible Box Truck on the Disposition Date with respect to such Box Truck and
(iii) had not suffered a Casualty on or prior to the Disposition Date with
respect to such Box Truck.
 
“Mandatory Prepayment Premium” means, with respect to any Mandatory Prepayment
Amount Subject to Premium on any Prepayment Date, the excess, if any, of (a) the
Present Value, as of such Prepayment Date, of such Mandatory Prepayment Amount
Subject to Premium over (b) such Mandatory Prepayment Amount Subject to Premium.
 
“Mandatory Prepayment Premium Equity Contribution” means, with respect to any
Prepayment Date, an amount deposited into the Payment Account by, and at the
sole discretion of, RTAC, on behalf of USF, equal to no greater than the excess
of (i) the Mandatory Prepayment Premium, if any, with respect to any Mandatory
Prepayment Amount Subject to Premium on such Prepayment Date, over (ii) the
amount of Total Available Funds for such Prepayment Date available on such
Prepayment Date to pay such Mandatory Prepayment Premium.
 
“Maximum Pre-Funding Period Interest Deficiency Account Amount” means, for any
Payment Date, the product of (a) the excess of (i) the Series 2010-1 Note Rate
over (ii) 0.25%, (b) the Pre-Funded Amount as of the last day of the Related
Monthly Period and (c) a fraction, the numerator of which is the number of
months from such Payment Date to the November 2011 Payment Date and the
denominator of which is 12.
 
“Monthly Advance Reimbursement Amount” means, for any Payment Date, the excess
of (i) the aggregate amount of Monthly Advances made by the Fleet Manager prior
to such Payment Date over (ii) the aggregate amount of payments made to the
Fleet Manager pursuant to paragraph (i) of Section 2.8 prior to such Payment
Date.
 
“Monthly Contingent Additional Interest Payment” is defined in clause (2) of
paragraph (ix) of Section 2.8.
 
“Monthly Interest Payment” is defined in paragraph (iv) of Section 2.8.
 
“Optional Prepayment Amount” means, on any Payment Date, the principal amount of
the Series 2010-1 Notes being prepaid on such Payment Date pursuant to Section
5.1.
 
“Optional Prepayment Premium” means, with respect to any Optional Prepayment
Amount on any Prepayment Date, the excess, if any, of (a) the Present Value, as
of such Prepayment Date, of such Optional Prepayment Amount over (b) such
Optional Prepayment Amount.
 
“Outstanding” means with respect to the Series 2010-1 Notes, all Series 2010-1
Notes theretofore authenticated and delivered under the Indenture, except (a)
Series 2010-1 Notes theretofore cancelled or delivered to the Registrar for
cancellation, (b) Series 2010-1 Notes which have not been presented for payment
but funds for the payment of which are on deposit in the Payment Account and are
available for payment of such Series 2010-1 Notes, (c) Series
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
2010-1 Notes which are considered paid pursuant to Section 12.1 of the 2010-1
Base Indenture or (d) Series 2010-1 Notes in exchange for or in lieu of other
Series 2010-1 Notes which have been authenticated and delivered pursuant to the
Indenture unless proof satisfactory to the Trustee is presented that any such
Series 2010-1 Notes are held by a purchaser for value.
 
“Partial Amortization Payment” means any payment of the Aggregate Note Balance
on any Payment Date with funds deposited into the Payment Account pursuant to
paragraph (viii) of Section 2.8.
 
“Payment Account” is defined in Section 2.3(a).
 
“Payment Account Collateral” is defined in Section 2.3(b).
 
“Permanent Global Series 2010-1 Note” is defined in Section 4.3.
 
“Pre-Funded Amount” means, as of any date of determination, the Initial
Pre-Funded Amount minus the amount of each withdrawal made on or prior to such
date from the Box Truck Purchase Account pursuant to Section 2.6(a).
 
“Pre-Funding Period” means the period beginning on and including the Series
2010-1 Closing Date and ending on the first to occur of (a) the Payment Date on
which the Pre-Funded Amount is not greater than $10,000, (b) the date on which a
Rapid Amortization Event occurs and (c) the close of business on the November
2011 Payment Date.
 
“Pre-Funding Period Interest Deficiency Account” is defined in Section 2.2(a).
 
“Pre-Funding Period Interest Deficiency Account Collateral” is defined in
Section 2.2(d).
 
“Pre-Funding Period Interest Deficiency Amount” means, for any Payment Date, the
excess, if any, of (a) the product of (i) Series 2010-1 Monthly Interest for
such Payment Date and (ii) the Funding Percentage for the Determination Date
with respect to such Payment Date, over (b) the portion of the Investment Income
during the Related Monthly Period attributable to the Box Truck Purchase
Account.
 
“Prepayment Amount” means an Optional Prepayment Amount or a Mandatory
Prepayment Amount Subject to Premium.
 
“Prepayment Date” means any Payment Date on which a Prepayment Amount is being
paid to the Series 2010-1 Noteholders pursuant to paragraph (vi) of Section 2.8
or Section 5.1.
 
“Present Value” means, with respect to any Prepayment Amount as of any
Prepayment Date, the present value, as of such Prepayment Date, of such
Prepayment Amount and the amount of interest that would have been payable
thereon on each subsequent Payment Date after such Prepayment Date through the
January 2017 Payment Date as if such Prepayment Amount were paid in accordance
with the amortization scheduled on the Assumed Asset Value Schedule, adjusted so
that the Aggregate Note Balance outstanding on the January 2017 Payment
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
Date is assumed to be fully repaid on such date, with such present value being
computed using a discount rate equal to (i) if the Weighted Average Prepayment
Period with respect to such Prepayment Date is twenty-four (24) months or more,
the Swap Rate or (ii) if such Weighted Average Prepayment Period is less than
twenty-four (24) months, the EDSF Rate, in each case corresponding to such
Weighted Average Prepayment Period (which discount rate may be determined by
interpolating between two Swap Rates, two EDSF Rates or a Swap Rate and an EDSF
Rate, as applicable).
 
“Qualified Institutional Buyer” is defined in Section 4.1.
 
“Regulation S” is defined in Section 4.1.
 
“Required Interest Reserve Account Amount” means, as of any Payment Date, an
amount equal to the greater of (i) the excess of (a) the product of (x) ten (10)
and (y) the sum of (1) the product of (A) one-twelfth of the Series 2010-1 Note
Rate and (B) the Aggregate Note Balance (before giving effect to any payments on
the Notes on such Payment Date) on such Payment Date and (2) the product of (A)
one-twelfth of 0.05% and (B) the Aggregate Assumed Asset Value as of the
immediately preceding Determination Date over (b) the Available Pre-Funding
Period Interest Deficiency Account Amount as of such Payment Date, after giving
effect to any withdrawals from the Pre-Funding Period Interest Deficiency
Account on such Payment Date and (ii) $1,900,000.
 
“Required Payment” means, with respect to any Payment Date, the sum of the
amounts distributable on such Payment Date described in paragraphs (i) through
(iv) of Section 2.8.
 
“Required Pre-Funding Period Interest Deficiency Account Amount” means, for any
Payment Date, an amount equal to the lesser of (a) the Available Pre-Funding
Period Interest Deficiency Account Amount as of such Payment Date (after giving
effect to the withdrawal of the Pre-Funding Period Interest Deficiency Amount on
such Payment Date) and (b) the Maximum Pre-Funding Period Interest Deficiency
Account Amount for such Payment Date.
 
“Required Twelve-Month DSCR” means (i) with respect to the first three (3)
Determination Dates following the Series 2010-1 Closing Date, none, (ii) with
respect to the fourth Determination Dates following the Series 2010-1 Closing
Date and each Determination Date thereafter, 1.60.
 
“Restricted Global Series 2010-1 Note” is defined in Section 4.2.
 
“Restricted Period” means the period commencing on the Series 2010-1 Closing
Date and ending on the 40th day after the Series 2010-1 Closing Date.
 
“Rule 144A” is defined in Section 4.1.
 
“Series Supplement” is defined in the preamble hereto.
 
“Series 2010-1 Accounts” means each of the Payment Account, the Pre-Funding
Period Interest Deficiency Account and the Interest Reserve Account.
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
 “Series 2010-1 Closing Date” means October 28, 2010.
 
“Series 2010-1 Collateral” means the Collateral, the Payment Account Collateral,
the Pre-Funding Period Interest Deficiency Account Collateral and the Interest
Reserve Account Collateral.
 
“Series 2010-1 Collections” means, for each Payment Date, an amount equal to the
sum of:
 
(a) an amount equal to (i) the Monthly Fleet Owner Payment deposited into the
Box Truck Collection Account on the Monthly Fleet Owner Payment Date immediately
preceding such Payment Date, plus (ii) based on the Monthly Noteholders’
Statement as of the immediately preceding Determination Date with respect to the
Series 2010-1 Notes, the Monthly Advance, if any, deposited into the Box Truck
Collection Account on such Payment Date, plus (iii) any Disposition Proceeds
deposited into the Box Truck Collection Account during the Related Monthly
Period, plus (iv) any other Collections deposited into the Box Truck Collection
Account during the Related Monthly Period;
 
(b) the Pre-Funding Period Interest Deficiency Amount for such Payment Date; and
 
(c) the Investment Income during the Related Monthly Period.
 
“Series 2010-1 Contingent Additional Interest Note Rate” means, for any Payment
Date occurring on or after the Series 2010-1 Expected Final Payment Date, a rate
per annum equal to the greater of (i) 2.00% and (ii) the excess, if any, of (x)
the sum of (1) the four-year Swap Rate as of the Determination Date immediately
preceding the Series 2010-1 Expected Final Payment Date, (2) 3.808% and (3)
2.00% over (y) the Series 2010-1 Note Rate.
 
“Series 2010-1 Contingent Additional Monthly Interest” means, for any Payment
Date occurring after the Series 2010-1 Expected Final Payment Date, an amount
equal to the product of (A) the Aggregate Note Balance on the immediately
preceding Payment Date, and (B) one-twelfth of the Series 2010-1 Contingent
Additional Interest Note Rate for the immediately preceding Payment Date.
 
“Series 2010-1 Expected Final Payment Date” means the October 2017 Payment Date.
 
“Series 2010-1 Legal Final Maturity Date” means the October 2023 Payment Date.
 
“Series 2010-1 Monthly Interest” means, for (a) the initial Payment Date,
$569,508.75, and (b) any other Payment Date, an amount equal to the product of
(i) one-twelfth of the Series 2010-1 Note Rate and (ii) the Aggregate Note
Balance on the immediately preceding Payment Date.
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
“Series 2010-1 Note Owner” means each Note Owner with respect to a Series 2010-1
Note.
 
“Series 2010-1 Note Rate” means 4.899% per annum.
 
“Series 2010-1 Noteholder” means the Person in whose name a Series 2010-1 Note
is registered in the Note Register.
 
“Series 2010-1 Notes” means any one of the Series 2010-1 4.899% Box Truck Asset
Backed Notes, executed by each Issuer and authenticated by or on behalf of the
Trustee, substantially in the form of Exhibit A-1, Exhibit A-2 or Exhibit A-3.
 
“Series 2010-1 Rapid Amortization Period” means the period beginning at the
close of business on the Business Day immediately preceding the day on which a
Rapid Amortization Event is deemed to have occurred and ending upon the earlier
to occur of (i) the date on which the Series 2010-1 Notes are fully paid and
(ii) the termination of the Indenture.
 
“Series 2010-1 Record Date” means, with respect to any Payment Date, the last
day of the Related Monthly Period.
 
“Series 2010-1 Scheduled Amortization Period” means the period commencing on the
Series 2010-1 Closing Date and continuing to the earliest of (i) the
commencement of the Series 2010-1 Rapid Amortization Period, (ii) the date on
which the Series 2010-1 Notes are fully paid and (iii) the termination of the
Indenture.
 
“Subsequent Box Truck” is defined in Section 2.6(b)(iii).
 
“Subsequent Funding Date” means any date during the Pre-Funding Period on which
funds are released from the Box Truck Purchase Account in order to fund the
acquisition of a Subsequent Box Truck by a Box Truck SPV pursuant to Section
2.6.
 
 “Temporary Global Series 2010-1 Note” is defined in Section 4.3.
 
“Total Available Funds” means, for any Payment Date, an amount equal to the sum
of (a) Available Funds for such Payment Date and (b) any amounts withdrawn from
the Interest Reserve Account and deposited into the Box Truck Collection Account
on such Payment Date pursuant to Section 2.7(a) or Section 2.7(b).
 
“Weighted Average Prepayment Period” means, with respect to any Prepayment Date,
a number of days equal to (a) the sum of the products obtained by multiplying,
for each succeeding Payment Date up to and including the January 2017 Payment
Date, (i) the amount of the principal payment to be made on such Payment Date
(calculated with respect to the Assumed Asset Value Schedule, adjusted so that
the Aggregate Note Balance outstanding on the January 2017 Prepayment Date is
assumed to be fully repaid on such date) by (ii) the number of days from such
Prepayment Date to such Payment Date divided by (b) the aggregate of the
principal payments to be made on each succeeding Payment Date up to and
including the January 2017 Payment Date, adjusted so that the Aggregate Note
Balance outstanding on the January 2017 Payment Date is assumed to be fully
repaid on such date.
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
(c) Any amounts calculated by reference to the Aggregate Note Balance on any
date shall, unless otherwise stated, be calculated after giving effect to any
payment of principal made to the Series 2010-1 Noteholders on such date.
 
 
ARTICLE II
 
 
SERIES 2010-1 COLLECTIONS
 
With respect to the Series 2010-1 Notes, the following shall apply:
 
Section 2.1 Interest Reserve Account.  (a)  Establishment of the Interest
Reserve Account.  The Issuers shall establish and maintain, or cause to be
established and maintained, in the name of the Trustee for the benefit of the
Series 2010-1 Noteholders, an account (the “Interest Reserve Account”), bearing
a designation clearly indicating that the funds deposited therein are held for
the benefit of the Series 2010-1 Noteholders.  The Interest Reserve Account
shall be an Eligible Deposit Account; provided that, if at any time such account
is not an Eligible Deposit Account, then the Trustee shall, within five (5)
Business Days, notify the Issuers and establish a new Interest Reserve Account
that is an Eligible Deposit Account. If the Trustee establishes a new Interest
Reserve Account, it shall transfer all cash and investments from the
non-qualifying Interest Reserve Account into the new Interest Reserve Account.
Initially, the Interest Reserve Account will be established with U.S. Bank
National Association.
 
(b) Administration of the Interest Reserve Account.  USF shall instruct in
writing the institution maintaining the Interest Reserve Account to invest funds
on deposit in the Interest Reserve Account from time to time in Permitted
Investments (by standing instructions or otherwise); provided, however, that any
such investment shall mature or be payable or redeemable upon demand not later
than the Business Day prior to the Payment Date following the date on which such
funds were received and such funds shall be available for withdrawal on such
Payment Date.  USF shall not direct the Trustee to dispose of (or permit the
disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the purchase price of such
Permitted Investments.  With respect to any Permitted Investments in which funds
on deposit in the Interest Reserve Account are invested pursuant to this Section
2.1(b), except as otherwise provided hereunder or agreed to in writing among the
parties hereto, USF shall retain the authority to exercise each and every power
or right with respect to each such Permitted Investment as individuals generally
have and enjoy with respect to their own investments, including power to vote
any securities; provided that after the occurrence of an Event of Default, the
Trustee shall have such rights in accordance with the provisions of Article 9 of
the 2010-1 Base Indenture.  In the absence of written investment instructions
hereunder, funds on deposit in the Interest Reserve Account shall remain
uninvested.
 
(c) Earnings from the Interest Reserve Account.  All interest and earnings (net
of losses and investment expenses) paid on funds on deposit in the Interest
Reserve Account shall be deemed to be on deposit therein and available for
distribution pursuant to Section 2.7.
 
(d) Interest Reserve Account Constitutes Additional Collateral for Series 2010-1
Notes.  In order to secure and provide for the repayment and payment of the
Issuer Obligations with respect to the Series 2010-1 Notes, each Issuer hereby
grants a security interest
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
in and assigns, pledges, grants, transfers and sets over to the Trustee, for the
benefit of the Series 2010-1 Noteholders, all of such Issuer’s right, title and
interest in and to the following (whether now or hereafter existing or
acquired):  (i) the Interest Reserve Account, including any security entitlement
thereto; (ii) all funds on deposit therein from time to time; (iii) all
certificates and instruments, if any, representing or evidencing any or all of
the Interest Reserve Account or the funds on deposit therein from time to time;
(iv) all investments made at any time and from time to time with monies in the
Interest Reserve Account, whether constituting securities, instruments, general
intangibles, investment property, financial assets or other property; (v) all
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
the Interest Reserve Account, the funds on deposit therein from time to time or
the investments made with such funds; and (vi) all proceeds of any and all of
the foregoing, including cash (the items in the foregoing clauses (i) through
(vi) are referred to, collectively, as the “Interest Reserve Account
Collateral”).
 
(e) Interest Reserve Account Surplus.  In the event that the Interest Reserve
Account Surplus on any Payment Date, after giving effect to all withdrawals from
the Interest Reserve Account, is greater than zero, the Administrator shall
instruct the Trustee to, and the Trustee shall, upon receipt of written
instructions from the Administrator, withdraw from the Interest Reserve Account
an amount equal to the Interest Reserve Account Surplus and shall pay such
amount at the direction of the Issuers.
 
(f) Termination of the Interest Reserve Account.  Upon the termination of the
Indenture pursuant to Section 12.1 of the 2010-1 Base Indenture, after the prior
payment of all amounts owing to any Person and payable from the Interest Reserve
Account as provided herein, the Administrator shall instruct the Trustee to, and
the Trustee shall, upon receipt of written instructions from the Administrator,
withdraw from the Interest Reserve Account all amounts on deposit therein for
payment at the direction of the Issuers.
 
Section 2.2 Pre-Funding Period Interest Deficiency Account.  (a)  Establishment
of the Pre-Funding Period Interest Deficiency Account.  The Issuers shall
establish and maintain, or cause to be established and maintained, in the name
of the Trustee for the benefit of the Series 2010-1 Noteholders, an account (the
“Pre-Funding Period Interest Deficiency Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Series 2010-1 Noteholders.  The Pre-Funding Period Interest Deficiency Account
shall be an Eligible Deposit Account; provided that, if at any time such account
is not an Eligible Deposit Account, then the Trustee shall, within five (5)
Business Days, notify the Issuers and establish a new Pre-Funding Period
Interest Deficiency Account that is an Eligible Deposit Account. If the Trustee
establishes a new Pre-Funding Period Interest Deficiency Account, it shall
transfer all cash and investments from the non-qualifying Pre-Funding Period
Interest Deficiency Account into the new Pre-Funding Period Interest Deficiency
Account. Initially, the Pre-Funding Period Interest Deficiency Account will be
established with U.S. Bank National Association.
 
(b) Administration of the Pre-Funding Period Interest Deficiency Account.  USF
shall instruct in writing the institution maintaining the Pre-Funding Period
Interest Deficiency Account to invest funds on deposit in the Pre-Funding Period
Interest Deficiency Account from time to time in Permitted Investments (by
standing instructions or otherwise);
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
provided, however, that any such investment shall mature or be payable or
redeemable upon demand not later than the Business Day prior to the Payment Date
following the date on which such funds were received and such funds shall be
available for withdrawal on such Payment Date.  USF shall not direct the Trustee
to dispose of (or permit the disposal of) any Permitted Investments prior to the
maturity thereof to the extent such disposal would result in a loss of the
purchase price of such Permitted Investments.  With respect to any Permitted
Investments in which funds on deposit in the Pre-Funding Period Interest
Deficiency Account are invested pursuant to this Section 2.2(b), except as
otherwise provided hereunder or agreed to in writing among the parties hereto,
USF shall retain the authority to exercise each and every power or right with
respect to each such Permitted Investment as individuals generally have and
enjoy with respect to their own investments, including power to vote any
securities; provided that after the occurrence of an Event of Default, the
Trustee shall have such rights in accordance with the provisions of Article 9 of
the 2010-1 Base Indenture.  In the absence of written investment instructions
hereunder, funds on deposit in the Pre-Funding Period Interest Deficiency
Account shall remain uninvested.
 
(c) Earnings from the Pre-Funding Period Interest Deficiency Account.  All
interest and earnings (net of losses and investment expenses) paid on funds on
deposit in the Pre-Funding Period Interest Deficiency Account shall be deemed to
be on deposit therein and available for distribution.
 
(d) Pre-Funding Period Interest Deficiency Account Constitutes Additional
Collateral for Series 2010-1 Notes.  In order to secure and provide for the
repayment and payment of the Issuer Obligations with respect to the Series
2010-1 Notes, each Issuer hereby grants a security interest in and assigns,
pledges, grants, transfers and sets over to the Trustee, for the benefit of the
Series 2010-1 Noteholders, all of such Issuer’s right, title and interest in and
to the following (whether now or hereafter existing or acquired):  (i) the
Pre-Funding Period Interest Deficiency Account, including any security
entitlement thereto; (ii) all funds on deposit therein from time to time; (iii)
all certificates and instruments, if any, representing or evidencing any or all
of the Pre-Funding Period Interest Deficiency Account or the funds on deposit
therein from time to time; (iv) all investments made at any time and from time
to time with monies in the Pre-Funding Period Interest Deficiency Account,
whether constituting securities, instruments, general intangibles, investment
property, financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Pre-Funding Period
Interest Deficiency Account, the funds on deposit therein from time to time or
the investments made with such funds; and (vi) all proceeds of any and all of
the foregoing, including cash (the items in the foregoing clauses (i) through
(vi) are referred to, collectively, as the “Pre-Funding Period Interest
Deficiency Account Collateral”).
 
(e) Withdrawals from the Pre-Funding Period Interest Deficiency Account.  On
each Payment Date during the Pre-Funding Period, including the Payment Date on
which the Pre-Funding Period ends (or, if the Pre-Funding Period does not end on
a Payment Date, on the first Payment Date following the end of the Pre-Funding
Period), the Administrator shall instruct the Trustee to, and the Trustee shall,
upon receipt of written instructions from the Administrator, (i) withdraw from
the Pre-Funding Period Interest Deficiency Account an amount equal to the
Pre-Funding Period Interest Deficiency Amount for such Payment Date and deposit
such amount
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
in the Box Truck Collection Account and (ii) withdraw from the Pre-Funding
Period Interest Deficiency Account an amount equal to the Excess Pre-Funding
Period Interest Deficiency Account Amount as of such Payment Date and (A)
deposit in the Interest Reserve Account a portion of such amount equal to the
lesser of (1) such Excess Pre-Funding Period Interest Deficiency Account Amount
and (2) the excess, if any, of (x) the Required Interest Reserve Account Amount
as of such Payment Date over (y) the Available Interest Reserve Account Amount
as of such Payment Date and (B) pay the remainder of such Excess Pre-Funding
Period Interest Deficiency Account Amount, if any, to the order of the
Issuers.  On the first Payment Date after the Payment Date on which the
Pre-Funding Period ends (or, if the Pre-Funding Period does not end on a Payment
Date, on the second Payment Date following the end of the Pre-Funding Period),
the Administrator shall instruct the Trustee to, and the Trustee shall, upon
receipt of written instructions from the Administrator, withdraw from the
Pre-Funding Period Interest Deficiency Account an amount equal to the Available
Pre-Funding Period Interest Deficiency Account Amount as of such Payment Date
and (A) deposit in the Interest Reserve Account a portion of such amount equal
to the lesser of (1) such Available Pre-Funding Period Interest Deficiency
Account Amount and (2) the excess, if any, of (x) the Required Interest Reserve
Account Amount as of such Payment Date over (y) the Available Interest Reserve
Account Amount as of such Payment Date and (B) pay the remainder of such
Available Pre-Funding Period Interest Deficiency Account Amount to the order of
the Issuers.
 
(f) Termination of the Pre-Funding Period Interest Deficiency Account.  Upon the
termination of the Indenture pursuant to Section 12.1 of the 2010-1 Base
Indenture, after the prior payment of all amounts owing to any Person and
payable from the Pre-Funding Period Interest Deficiency Account as provided
herein, the Administrator shall instruct the Trustee to, and the Trustee shall,
upon receipt of written instructions from the Administrator, withdraw from the
Pre-Funding Period Interest Deficiency Account all amounts on deposit therein
for payment at the direction of the Issuers.  Upon the earlier of (i) the end of
the Pre-Funding Period and (ii) the termination of the Indenture pursuant to
Section 12.1 of the 2010-1 Base Indenture and, in each case, the payment of all
funds on deposit in the Pre-Funding Period Interest Deficiency Account pursuant
to the terms hereof, the Trustee shall terminate the Pre-Funding Period Interest
Deficiency Account.
 
Section 2.3 Payment Account.  (a)  Establishment of the Payment Account.  The
Issuers shall establish and maintain, or cause to be established and maintained,
in the name of the Trustee for the benefit of the Series 2010-1 Noteholders, an
account (the “Payment Account”), bearing a designation clearly indicating that
the funds deposited therein are held for the benefit of the Series 2010-1
Noteholders.  The Payment Account shall be an Eligible Deposit Account; provided
that, if at any time such account is not an Eligible Deposit Account, then the
Trustee shall, within five (5) Business Days, notify the Issuers and establish a
new Payment Account that is an Eligible Deposit Account. If the Trustee
establishes a new Payment Account, it shall transfer all cash and investments
from the non-qualifying Payment Account into the new Payment
Account.  Initially, the Payment Account will be established with U.S. Bank
National Association.  Funds on deposit in the Payment Account shall remain
uninvested.
 
(b) Payment Account Constitutes Additional Collateral for Series 2010-1
Notes.  In order to secure and provide for the repayment and payment of the
Issuer Obligations with respect to the Series 2010-1 Notes, each Issuer hereby
grants a security interest in and
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
assigns, pledges, grants, transfers and sets over to the Trustee, for the
benefit of the Series 2010-1 Noteholders, all of such Issuer’s right, title and
interest in and to the following (whether now or hereafter existing or
acquired):  (i) the Payment Account, including any security entitlement thereto;
(ii) all funds on deposit therein from time to time; (iii) all certificates and
instruments, if any, representing or evidencing any or all of the Payment
Account or the funds on deposit therein from time to time; (iv) all investments
made at any time and from time to time with monies in the Payment Account,
whether constituting securities, instruments, general intangibles, investment
property, financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Payment Account, the
funds on deposit therein from time to time or the investments made with such
funds; and (vi) all proceeds of any and all of the foregoing, including, without
limitation, cash (the items in the foregoing clauses (i) through (vi) are
referred to, collectively, as the “Payment Account Collateral”).
 
(c) Termination of the Payment Account.  Upon the termination of the Indenture
pursuant to Section 12.1 of the 2010-1 Base Indenture, after the prior payment
of all amounts owing to any Person and payable from the Payment Account as
provided herein, the Administrator shall instruct the Trustee to, and the
Trustee shall, upon receipt of written instructions from the Administrator,
withdraw from the Payment Account all amounts on deposit therein for payment at
the direction of the Issuers.
 
Section 2.4 Investment of Funds in the Box Truck Collection Account and the Box
Truck Purchase Account.  USF shall instruct the institutions maintaining the Box
Truck Collection Account and the Box Truck Purchase Account in writing to invest
funds on deposit therein at all times in Permitted Investments selected by USF
(by standing instructions or otherwise).  Amounts on deposit and available for
investment in the Box Truck Purchase Account shall be invested by the Trustee at
the written direction of USF in Permitted Investments that mature, or that are
payable or redeemable upon demand of the holder thereof on or prior to the next
Business Day.  Amounts on deposit and available for investment in the Box Truck
Collection Account shall be invested by the Trustee at the written direction of
USF in Permitted Investments that mature, or that are payable or redeemable upon
demand of the holder thereof, on or prior to the Business Day prior to the
Payment Date following the date on which such amounts were deposited into the
Box Truck Collection Account and such funds shall be available for withdrawal on
such Payment Date.  On each Payment Date, all interest and other investment
earnings (net of losses and investment expenses) on funds on deposit in the Box
Truck Purchase Account shall be deposited in the Box Truck Collection Account
and treated as Series 2010-1 Collections for such Payment Date.  USF shall not
direct the Trustee to dispose of (or permit the disposal of) any Permitted
Investments prior to the maturity thereof to the extent such disposal would
result in a loss of principal of such Permitted Investments.    With respect to
any Permitted Investments in which funds on deposit in the Box Truck Collection
Account or Box Truck Purchase Account are invested pursuant to this Section 2.4,
except as otherwise provided hereunder or agreed to in writing among the parties
hereto, USF shall retain the authority to exercise each and every power or right
with respect to each such Permitted Investment as individuals generally have and
enjoy with respect to their own investments, including power to vote any
securities; provided that after the occurrence of an Event of Default, the
Trustee shall have such rights in accordance with the provisions of Article 9 of
the 2010-1 Base Indenture.
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
Section 2.5 Deposits to the Interest Reserve Account, Box Truck Collection
Account, the Box Truck Purchase Account and the Pre-Funding Period Interest
Deficiency Account (a)  On the Series 2010-1 Closing Date, the Trustee shall
deposit (i) $1,900,000 of the net proceeds from the sale of the Series 2010-1
Notes in the Interest Reserve Account, (ii) an amount of the net proceeds from
the sale of the Series 2010-1 Notes equal to the Initial Pre-Funding Period
Interest Deficiency Account Amount in the Pre-Funding Period Interest Deficiency
Account and (iii) the remainder of the net proceeds from the sale of the Series
2010-1 Notes in the Box Truck Purchase Account, to be paid in accordance with
the following sentence and the terms of Section 2.6.  On the Series 2010-1
Closing Date, an amount equal to the excess of the net proceeds from the sale of
the Series 2010-1 Notes deposited into the Box Truck Purchase Account pursuant
to clause (iii) above over the Initial Pre-Funded Amount shall be paid to USF
and used by USF, in accordance with the terms of the RTAC Sale and Contribution
Agreement, to fund the acquisition of the Box Trucks set forth on Schedule
2.5(a), each of which Box Trucks shall be contributed by USF on the Series
2010-1 Closing Date to a Box Truck SPV.
 
(b) On each Payment Date, the Administrator will direct the Trustee in writing
pursuant to the Administration Agreement to, and the Trustee shall, deposit any
amounts paid by any Permitted Note Issuance SPV pursuant to a Permitted Note
Issuance SPV Limited Guarantee in respect of the Series 2010-1 Notes in the Box
Truck Collection Account and treat such amounts as part of Available Funds for
such Payment Date.
 
Section 2.6 Box Truck Purchase Account.  (a)  On the Series 2010-1 Closing Date,
the Initial Pre-Funded Amount will be deposited into the Box Truck Purchase
Account pursuant to Section 2.5(a).  On each Subsequent Funding Date in any
Monthly Period, the Administrator shall instruct the Trustee to, and the Trustee
shall, upon receipt of written instructions from the Administrator, withdraw
from the Box Truck Purchase Account an amount with respect to each Subsequent
Box Truck being funded by a Box Truck SPV on such Subsequent Funding Date equal
to the product of (x) the Advance Rate for such Subsequent Box Truck and (y) the
Assumed Asset Value of such Subsequent Box Truck as of the Determination Date in
such Monthly Period (or, if the In-Service Date for such Box Truck was in such
Monthly Period, the Capitalized Cost of such Box Truck), and shall pay such
amount upon the order of such Box Truck SPVs upon satisfaction of the conditions
set forth in Section 2.6(b) with respect to such withdrawal.
 
(b) Amounts may be withdrawn from the Box Truck Purchase Account to finance the
acquisition by one or more Box Truck SPVs of one or more Subsequent Box Trucks
only upon the satisfaction of each of the following conditions precedent on or
prior to the related Subsequent Funding Date, as certified in writing to the
Trustee by an Authorized Officer of the Administrator:
 
(i) the Pre-Funding Period shall not have terminated;
 
(ii) each of the representations and warranties made by each Issuer pursuant to
Article 7 of the 2010-1 Base Indenture shall be true and correct as of the
related Subsequent Funding Date with the same effect as if then made;
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
(iii) the Administrator shall have delivered to the Trustee at least one
Business Day prior to such Subsequent Funding Date a schedule of the Box Trucks
acquired by such Box Truck SPVs with the funds being withdrawn on such
Subsequent Funding Date (each such Box Truck, a “Subsequent Box Truck”);
 
(iv) (x) no Rapid Amortization Event shall occur as a result of the purchase of
such Subsequent Box Truck and (y) no Potential Rapid Amortization Event shall
exist as of such Subsequent Funding Date or occur as a result of such withdrawal
and the purchase of such Subsequent Box Truck;
 
(v) each Subsequent Box Truck acquired with funds released on such Subsequent
Funding Date, upon its acquisition by a Box Truck SPV, shall be an Eligible Box
Truck; and
 
(vi) the Administrator shall have delivered to the Trustee an Officer’s
Certificate of each Issuer confirming the satisfaction of the conditions
specified in this Section 2.6(b).
 
(c) If the Pre-Funded Amount has not been reduced to zero on or prior to the
Payment Date on which the Pre-Funding Period ends (or, if the Pre-Funding Period
does not end on a Payment Date, on the first Payment Date following the end of
the Pre-Funding Period), the Administrator shall instruct the Trustee to, and
the Trustee shall, upon receipt of written instructions from the Administrator,
transfer from the Box Truck Purchase Account on such Payment Date any amount
then remaining in the Box Truck Purchase Account to the Payment Account to be
applied to pay the principal of the Series 2010-1 Notes pursuant to Section
2.10.  For the avoidance of doubt, no prepayment premium will be payable with
respect to principal amounts paid pursuant to this Section 2.6(c).
 
Section 2.7 Withdrawals from the Interest Reserve Account and Interest Shortfall
Amount.  (a)   Withdrawals from the Interest Reserve Account to Cover
Deficiency. If the Administrator determines on or after any Determination Date
that the Required Payment on the Related Payment Date exceeds Available Funds
for such Payment Date (any such excess, a “Deficiency”), the Administrator shall
notify the Trustee thereof in writing at or before 10:00 a.m., New York City
time, on the Business Day immediately preceding such Payment Date, and the
Trustee shall, in accordance with such notice, by 11:00 a.m., New York City
time, on such Payment Date, withdraw from the Interest Reserve Account and
deposit in the Box Truck Collection Account an amount equal to the lesser of (x)
such Deficiency and (y) the Available Interest Reserve Account Amount as of such
Payment Date.
 
(b) Withdrawals from the Interest Reserve Account On the Series 2010-1 Legal
Final Maturity Date. If the Administrator determines on or after the
Determination Date immediately preceding the Series 2010-1 Legal Final Maturity
Date that the amount of Available Funds for the Series 2010-1 Legal Final
Maturity Date available on the Series 2010-1 Legal Final Maturity Date to pay
the Aggregate Note Balance is less than the Aggregate Note Balance, the
Administrator shall notify the Trustee thereof in writing at or before 10:00
a.m., New York City time, on the Business Day immediately preceding the Series
2010-1 Legal Final Maturity Date, and the Trustee shall, in accordance with such
notice, by 11:00 a.m., New York City time,
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
on the Series 2010-1 Legal Final Maturity Date, withdraw from the Interest
Reserve Account and deposit in the Box Truck Collection Account an amount equal
to the lesser of (x) such insufficiency and (y) the Available Interest Reserve
Account Amount as of the Series 2010-1 Legal Final Maturity Date (after giving
effect to any withdrawal therefrom pursuant to Section 2.7(a) on the Series
2010-1 Legal Final Maturity Date).
 
(c) Interest Shortfall Amount; Contingent Additional Interest Shortfall
Amount.  If the Administrator determines on or after any Determination Date that
the amount of Total Available Funds for the Related Payment Date available on
such Payment Date to pay Series 2010-1 Monthly Interest for such Payment Date is
less than Series 2010-1 Monthly Interest for such Payment Date (any such
insufficiency, an “Interest Shortfall Amount”), payments of interest to the
Series 2010-1 Noteholders will be reduced on a pro rata basis, based on the
amount of interest payable to each such Series 2010-1 Noteholder, by the
Interest Shortfall Amount, and an additional amount of interest (“Additional
Interest”) shall accrue on the Interest Shortfall Amount for each Interest
Period at the Series 2010-1 Note Rate.  If the Administrator determines that the
amount of Total Available Funds for any Payment Date occurring after the Series
2010-1 Expected Final Payment Date available on such Payment Date to pay Series
2010-1 Monthly Contingent Additional Interest for such Payment Date pursuant to
clause (2) of  paragraph (ix) of Section 2.8 is less than Series 2010-1 Monthly
Contingent Additional Interest for such Payment Date (any such insufficiency, a
“Contingent Additional Interest Shortfall Amount”), payments to the Series
2010-1 Noteholders pursuant to clause (2) of paragraph (ix) of Section 2.8 will
be reduced on a pro rata basis by the Contingent Additional Interest Shortfall
Amount.
 
Section 2.8 Monthly Application of Total Available Funds.  On each Payment Date,
based solely on the information contained in the Monthly Noteholders’ Statement
as of the preceding Determination Date with respect to Series 2010-1 Notes, the
Trustee shall apply an amount equal to the Total Available Funds for such
Payment Date on deposit in the Box Truck Collection Account on or prior to such
Payment Date in the following order of priority:
 
(i) to the Fleet Manager, an amount equal to the Monthly Advance Reimbursement
Amount for such Payment Date (or, if the Fleet Manager has deferred payment of
any or all of the Monthly Advance Reimbursement Amount for such Payment Date
pursuant to Section 3.6(b) of the SPV Fleet Owner Agreement, an amount equal to
the portion, if any, of the Monthly Advance Reimbursement Amount for such
Payment Date for which payment has not been so deferred);
 
(ii) to (x) the Administrator, an amount equal to the Monthly Administration Fee
for the immediately preceding Determination Date and (y) the Nominee
Titleholder, an amount equal to the Monthly Nominee Titleholder Fee for the
immediately preceding Determination Date;
 
(iii) to the Trustee, an amount equal to the Trustee Fee for such Payment Date
plus an amount equal to the Capped Trustee’s Expenses as of such Payment Date;
 
(iv) to the Payment Account, an amount equal to the Series 2010-1 Monthly
Interest for such Payment Date plus the amount of any unpaid Interest Shortfall
Amount
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
as of the preceding Payment Date, together with any Additional Interest on such
Interest Shortfall Amount (such amount, the “Monthly Interest Payment”);
 
(v) to the Interest Reserve Account, an amount equal to the lesser of (1) the
Cumulative Interest Reserve Account Withdrawal Amount as of such Payment Date
and (2) the excess of (x) the Required Interest Reserve Account Amount as of
such Payment Date over (y) the Available Interest Reserve Account Amount on such
Payment Date;
 
(vi) on any Payment Date prior to the occurrence of a Rapid Amortization Event,
to the Payment Account, an amount equal to the lesser of (x) the Aggregate Note
Balance on the immediately preceding Payment Date and (y) the Targeted Principal
Payment for such Payment Date;
 
(vii) to the Interest Reserve Account, an amount equal to the excess of (x) the
Required Interest Reserve Account Amount as of such Payment Date over (y) the
Available Interest Reserve Account Amount on such Payment Date, after giving
effect to any amounts deposited pursuant to paragraph (v) above;
 
(viii) (A) prior to the occurrence of a Rapid Amortization Event, if the
Twelve-Month DSCR as of the immediately preceding Determination Date was less
than the Required Twelve-Month DSCR for such Determination Date, to the Payment
Account, an amount equal to the lesser of (x) the Aggregate Note Balance on the
immediately preceding Payment Date and (y) (1) if the Twelve-Month DSCR as of
such Determination Date was less than 1.60 but greater than or equal to 1.45,
25% of the remaining Total Available Funds for such Payment Date after
application thereof pursuant to paragraphs (i) through (vii) above, (2) if the
Twelve-Month DSCR as of such Determination Date was less than 1.45 but greater
than or equal to 1.30, 50% of the remaining Total Available Funds for such
Payment Date after application thereof pursuant to paragraphs (i) through (vii)
above or (3) if the Twelve-Month DSCR as of such Determination Date was less
than 1.30 but greater than or equal to 1.15, 100% of the remaining Total
Available Funds for such Payment Date after application thereof pursuant to
paragraphs (i) through (vii) above and (B) on any Payment Date after the
occurrence of a Rapid Amortization Event, to the Payment Account, an amount
equal to the lesser of (x) the Aggregate Note Balance on the immediately
preceding Payment Date and (y) the remaining Total Available Funds for such
Payment Date after application thereof pursuant to paragraphs (i) through (v)
and (vii) above;
 
(ix)  (1) on each Payment Date during the Series 2010-1 Scheduled Amortization
Period, to the Payment Account, an amount equal to the Mandatory Prepayment
Premium with respect to the Mandatory Prepayment Amount Subject to Premium, if
any, on such Payment Date and (2) on each Payment Date after the Series 2010-1
Expected Final Payment Date, to the Payment Account, an amount equal to the
Series 2010-1 Contingent Additional Monthly Interest for such Payment Date plus
the amount of any unpaid Contingent Additional Interest Shortfall Amount as of
the preceding Payment Date (such amount, the “Monthly Contingent Additional
Interest Payment”);
 
 
 
-17-

--------------------------------------------------------------------------------

 
 
(x) to the Trustee, an amount equal to the excess of (x) the fees, expenses and
indemnities (other than the Trustee Fee) owing to the Trustee under the
Indenture on such Payment Date over (y) the Capped Trustee’s Expenses as of such
Payment Date;
 
(xi) to any Permitted Note Issuance Trustee, any amounts owing by any Box Truck
SPV to such Permitted Note Issuance Trustee under any Box Truck SPV Permitted
Note Limited Guarantee to which such Box Truck SPV is a party; and
 
(xii) at the direction of the Issuers, an amount equal to the remaining Total
Available Funds for such Payment Date.
 
Section 2.9 Payment of Monthly Interest Payment, Monthly Contingent Additional
Interest Payment and Premium.  (a)  On each Payment Date, based solely on the
information contained in the Monthly Noteholders’ Statement as of the preceding
Determination Date with respect to the Series 2010-1 Notes, the Trustee shall,
in accordance with Section 6.1 of the 2010-1 Base Indenture, distribute pro rata
to each Series 2010-1 Noteholder, from the Payment Account (i) the Monthly
Interest Payment to the extent of the amount deposited in the Payment Account
for the payment of interest pursuant to paragraph (iv) of Section 2.8 and (ii)
the Monthly Contingent Additional Interest Payment to the extent of the amount
deposited in the Payment Account pursuant to clause (2) of paragraph (ix) of
Section 2.8.
 
(b)           On each Prepayment Date, based solely on the information contained
in the Monthly Noteholders’ Statement as of the preceding Determination Date
with respect to the Series 2010-1 Notes, the Trustee shall, in accordance with
Section 6.1 of the 2010-1 Base Indenture, distribute pro rata to each Series
2010-1 Noteholder, from the Payment Account (i) the Mandatory Prepayment Premium
to the extent of the sum of (x) the amount, if any, deposited in the Payment
Account pursuant to paragraph (ix) of Section 2.8  and (y) any Mandatory
Prepayment Premium Equity Contribution for such Payment Date and (ii) the
Optional Prepayment Premium to the extent of the amount thereof, if any,
deposited in the Payment Account pursuant to Section 5.1.
 
Section 2.10 Payment of Note Principal.  (a)  The principal amount of the Series
2010-1 Notes shall be due and payable on the Series 2010-1 Legal Final Maturity
Date.
 
(b) On each Payment Date, based solely on the information contained in the
Monthly Noteholders’ Statement as of the preceding Determination Date with
respect to Series 2010-1 Notes, the Trustee shall, in accordance with Section
6.1 of the 2010-1 Base Indenture, distribute, pro rata to each Series 2010-1
Noteholder from the Payment Account the amount, if any, deposited therein
pursuant to Section 2.6(c), paragraph (vi) or (viii) of Section 2.8 and Section
5.1 in order to pay the Aggregate Note Balance.
 
(c) The Trustee shall notify the Person in whose name a Series 2010-1 Note is
registered at the close of business on the Series 2010-1 Record Date preceding
the Payment Date on which the Issuers expect that the final installment of
principal of and interest on such Series 2010-1 Note will be paid.  Such notice
shall be made at the expense of the Administrator and shall be mailed within
three (3) Business Days of receipt of a Monthly Noteholders’ Statement with
respect to the Series 2010-1 Notes indicating that such final payment will be
made and shall
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
specify that such final installment will be payable only upon presentation and
surrender of such Series 2010-1 Note and shall specify the place where such
Series 2010-1 Note may be presented and surrendered for payment of such
installment.  Notices in connection with prepayments in full of Series 2010-1
Notes shall be (i) transmitted by facsimile to Series 2010-1 Noteholders holding
Global Notes and (ii) sent by registered mail to Series 2010-1 Noteholders
holding Definitive Notes and shall specify that such final installment will be
payable only upon presentation and surrender of such Series 2010-1 Note and
shall specify the place where such Series 2010-1 Note may be presented and
surrendered for payment of such installment.
 
Section 2.11 Administrator’s Failure to Instruct the Trustee to Make a Deposit
or Payment.   The Issuers shall, pursuant to Section 2.5 of the Administration
Agreement, request the Administrator to perform each duty required to be
performed by the Administrator hereunder, including making each determination
required pursuant to Section 2.7.  If the Administrator or any Issuer fails to
give notice or instructions to make any payment from or deposit into the Box
Truck Collection Account or any other Series Account required to be given by the
Administrator or such Issuer, at the time specified in the Indenture, the
Administration Agreement or any other Related Document (including applicable
grace periods), the Trustee shall make such payment or deposit into or from the
Box Truck Collection Account or such other Series Account without such notice or
instruction from the Administrator or such Issuer; provided that the
Administrator or such Issuer, upon request of the Trustee, promptly provides the
Trustee with all information necessary to allow the Trustee to make such a
payment or deposit.  When any payment or deposit hereunder or under any other
Related Document is required to be made by the Trustee or the Paying Agent at or
prior to a specified time, the Administrator or an Issuer shall deliver any
applicable written instructions with respect thereto reasonably in advance of
such specified time.
 
Section 2.12 Trustee as Securities Intermediary  (a)  The Trustee or other
Person holding a Series 2010-1 Account shall be the “Securities
Intermediary”.  If the Securities Intermediary in respect of any Series 2010-1
Account is not the Trustee, the Issuers shall obtain the express agreement of
such Person to the obligations of the Securities Intermediary set forth in this
Section 2.12.
 
(b)  The Securities Intermediary agrees that:
 
(i) The Series 2010-1 Accounts are accounts to which “financial assets” within
the meaning of Section 8-102(a)(9) of the New York UCC (“Financial Assets”) will
be credited;
 
(ii) All securities or other property underlying any Financial Assets credited
to any Series 2010-1 Account shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities Intermediary
and in no case will any Financial Asset credited to any Series 2010-1 Account be
registered in the name of any Issuer, payable to the order of any Issuer or
specially endorsed to any Issuer;
 
 
 
-19-

--------------------------------------------------------------------------------

 
 
(iii) All property delivered to the Securities Intermediary pursuant to this
Series Supplement will be promptly credited to the appropriate Series 2010-1
Account;
 
(iv) Each item of property (whether investment property, security, instrument or
cash) credited to a Series 2010-1 Account shall be treated as a Financial Asset;
 
(v) If at any time the Securities Intermediary shall receive any entitlement
order from the Trustee directing transfer or redemption of any Financial Asset
relating to the Series 2010-1 Accounts, the Securities Intermediary shall comply
with such entitlement order without further consent by any Issuer or the
Administrator;
 
(vi) The Series 2010-1 Accounts shall be governed by the laws of the State of
New York, regardless of any provision of any other agreement.  For purposes of
all applicable UCCs, New York shall be deemed to the Securities Intermediary’s
jurisdiction and the Series 2010-1 Accounts (as well as the “securities
entitlements” (as defined in Section 8-102(a)(17) of the New York UCC) related
thereto) shall be governed by the laws of the State of New York;
 
(vii) The Securities Intermediary has not entered into, and until termination of
this Series Supplement, will not enter into, any agreement with any other Person
relating to the Series 2010-1 Accounts and/or any Financial Assets credited
thereto pursuant to which it has agreed to comply with entitlement orders (as
defined in Section 8-102(a)(8) of the New York UCC) of such other Person and the
Securities Intermediary has not entered into, and until the termination of this
Series Supplement will not enter into, any agreement with any Issuer purporting
to limit or condition the obligation of the Securities Intermediary to comply
with entitlement orders as set forth in Section 2.12(b)(v); and
 
(viii) Except for the claims and interest of the Trustee and the Issuers in the
Series 2010-1 Accounts, the Securities Intermediary knows of no claim to, or
interest, in the Series 2010-1 Accounts or in any Financial Asset credited
thereto.  If the Securities Intermediary has actual knowledge of the assertion
by any other person of any lien, encumbrance, or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against any Series 2010-1 Account or in any Financial Asset carried
therein, the Securities Intermediary will promptly notify the Trustee, the
Administrator and the Issuers thereof.
 
The Trustee shall possess all right, title and interest in all funds on deposit
from time to time in the Series 2010-1 Accounts and in all proceeds thereof, and
shall be the only person authorized to originate entitlement orders in respect
of the Series 2010-1 Accounts.  So long as the Trustee is the Securities
Intermediary, it shall have the benefit of Section 11.11 of the 2010-1 Base
Indenture in such capacity.
 
 
 
-20-

--------------------------------------------------------------------------------

 
 
 
ARTICLE III
 
 
 
RAPID AMORTIZATION EVENTS
 
In addition to the Rapid Amortization Events set forth in Section 10.1 of the
2010-1 Base Indenture, the following shall be a Rapid Amortization Event and
shall constitute the Rapid Amortization Event set forth in Section 10.1(g) of
the 2010-1 Base Indenture (without notice or other action on the part of any
Person):
 
(g)           all principal of and interest on the Series 2010-1 Notes is not
paid in full on or before the Series 2010-1 Expected Final Payment Date.
 
 
ARTICLE IV
 
 
 
FORM OF SERIES 2010-1 NOTES
 
Section 4.1 Initial Issuance of Series 2010-1 Notes.  The Series 2010-1 Notes
are being offered and sold by the Issuers pursuant to a Purchase Agreement,
dated October 21, 2010, among the Issuers, UHI, Credit Suisse Securities (USA)
LLC and Deutsche Bank Securities, Inc. The Series 2010-1 Notes will be resold
initially only to (1) qualified institutional buyers (as defined in Rule 144A)
(“Qualified Institutional Buyers”) in reliance on Rule 144A under the Securities
Act (“Rule 144A”) and (2) in the case of offers outside the United States, to
Persons other than U.S. Persons (as defined in Regulation S of the Securities
Act (“Regulation S”)) in accordance with Rule 903 of Regulation S.
 
Section 4.2 Restricted Global Series 2010-1 Notes.  The Series 2010-1 Notes
offered and sold in their initial distribution in reliance upon Rule 144A will
be issued in book-entry form and represented by one or more permanent Global
Notes in fully registered form without interest coupons (each, a “Restricted
Global Series 2010-1 Note”), substantially in the form set forth in Exhibit A-1,
registered in the name of Cede & Co., as nominee of DTC, duly executed by each
Issuer and authenticated by the Trustee in the manner set forth in Section 2.5
of the 2010-1 Base Indenture and deposited with the Trustee, as custodian of
DTC.  The aggregate initial principal amount of the Restricted Global Series
2010-1 Note may from time to time be increased or decreased by adjustments made
on the records of the Trustee, as custodian for DTC, in connection with a
corresponding decrease or increase in the aggregate initial principal amount of
the Temporary Global Series 2010-1 Note or the Permanent Global Series 2010-1
Note, as hereinafter provided.
 
Section 4.3 Temporary Global Series 2010-1 Notes; Permanent Global Series 2010-1
Notes.  Series 2010-1 Notes offered and sold on the Series 2010-1 Closing Date
in reliance upon Regulation S will be issued in the form of one or more
temporary notes in registered form without interest coupons (each, a “Temporary
Global Series 2010-1 Note”), substantially in the form set forth in Exhibit A-2,
registered in the name of Cede & Co., as nominee of DTC, duly executed by each
Issuer and authenticated by the Trustee in the manner set forth in Section 2.5
of the 2010-1 Base Indenture and deposited on behalf of the purchasers of the
Series 2010-1 Notes represented thereby with the Trustee, as custodian for DTC,
and registered in the name of a nominee of Cede & Co., as nominee of DTC, for
the account
 
 
 
-21-

--------------------------------------------------------------------------------

 
 
of Euroclear or Clearstream.  After the termination of the Restricted Period,
interests in the Temporary Global Series 2010-1 Notes, as to which the Trustee
has received from Euroclear or Clearstream, as the case may be, a certificate
substantially in the form of Exhibit B to the effect that Euroclear or
Clearstream, as applicable, has received a certificate substantially in the form
of Exhibit C, shall be exchanged, in whole or in part, for interests in one or
more permanent global notes in registered form without interest coupons,
substantially in the form of Exhibits A-3, as hereinafter provided (the
“Permanent Global Series 2010-1 Notes”). To effect such exchange each Issuer
shall execute and the Trustee shall authenticate and deliver to the applicable
Foreign Clearing Agency, for credit to the respective accounts of the owners of
the beneficial interests in the Series 2010-1 Notes, a duly executed and
authenticated Permanent Global Series 2010-1 Note, representing the principal
amount of interests in the Temporary Global Series 2010-1 Note initially
exchanged for interests in the Permanent Global Series 2010-1 Note. The
aggregate principal amount of the Temporary Global Series 2010-1 Note and the
Permanent Global Series 2010-1 Note may from time to time be increased or
decreased by adjustments made on the Temporary Global Series 2010-1 Note or the
Permanent Global Series 2010-1 Note, as applicable, or in the records of the
Trustee, as custodian for DTC, as hereinafter provided.
 
Section 4.4 Definitive  Notes.  No Series 2010-1 Note Owner will receive a
Definitive Note representing such Series 2010-1 Note Owner’s interest in the
Series 2010-1 Notes other than in accordance with Section 2.16 of the 2010-1
Base Indenture.
 
Section 4.5 Transfer and Exchange.  (a)           So long as a Series 2010-1
Note remains outstanding and is held by or on behalf of a Clearing Agency or a
Foreign Clearing Agency, transfers of such Book-Entry Note, in whole or in part,
or interests therein, shall only be made in accordance with this Section 4.5(a).
 
(i) Transfers of Book-Entry Notes.  Subject to clauses (iii) and (iv) of this
Section 4.5(a), transfers of a Book-Entry Note shall be limited to transfers of
such Book-Entry Note in whole, but not in part, to nominees of the applicable
Clearing Agency or Foreign Clearing Agency or to a successor Clearing Agency or
Foreign Clearing Agency or such successor Clearing Agency’s or Foreign Clearing
Agency’s nominee.
 
(ii) Transfers of Interests in Restricted Global Series 2010-1 Notes.  The
transfer by an owner of a beneficial interest in a Restricted Global Series
2010-1 Note to a Person who wishes to take delivery thereof in the form of a
beneficial interest in the same Restricted Global Series 2010-1 Note shall be
made upon the deemed representation of the transferee that:
 
 
(A) It is a Qualified Institutional Buyer and is acquiring the Series 2010-1
Notes for its own account or for an account with respect to which it exercises
sole investment discretion that is a Qualified Institutional Buyer;
 
 
(B) It is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Issuers as such
transferee has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying
 
 
 
-22-

--------------------------------------------------------------------------------

 
 
upon its foregoing representations in order to claim the exemption from
registration provided by Rule 144A;
 
 
(C) It understands that the Series 2010-1 Notes purchased by it will be offered,
and may be transferred, only in a transaction not involving any public offering
within the meaning of the Securities Act, and that, if in the future it decides
to resell, pledge or otherwise transfer any Series 2010-1 Notes, such Series
2010-1 Notes may be resold, pledged or transferred only (a) to a person who the
seller reasonably believes is a Qualified Institutional Buyer that purchases for
its own account or for the account of a Qualified Institutional Buyer to whom
notice is given that the resale, pledge or transfer is being made in reliance on
Rule 144A, (b) outside the United States to a non-U.S. Person (as such term is
defined in Regulation S of the Securities Act) in a transaction in compliance
with Regulation S of the Securities Act, (c) pursuant to an effective
registration statement under the Securities Act or (d) in reliance on another
exemption under the Securities Act, in each case in accordance with any
applicable securities laws of any state of the United States; and
 
 
(D) It understands that the Series 2010-1 Notes will bear a legend substantially
as set forth in Section 4.6(a)(i).
 


(iii) Transfer of Interests in Restricted Global Series 2010-1 Note to Temporary
Global Series 2010-1 Note Prior to the Exchange Date.  If an owner of a
beneficial interest in the Restricted Global Series 2010-1 Note wishes at any
time to exchange its interest in such Restricted Global Series 2010-1 Note for
an interest in the Temporary Global Series 2010-1 Note, or to transfer such
interest to a Person who wishes to take delivery thereof in the form of a
beneficial interest in the Temporary Global Series 2010-1 Note, such owner may,
subject to the rules and procedures of DTC, Euroclear and Clearstream (the
“Applicable Procedures”), exchange or cause the exchange or transfer of such
interest for an equivalent beneficial interest in the Temporary Global Series
2010-1 Note in accordance with the provisions of this Section 4.5(a)(iii).  Upon
receipt by the Registrar of (1) written instructions given in accordance with
the Applicable Procedures from a Clearing Agency Participant directing the
Registrar to credit or cause to be credited to a specified Clearing Agency
Participant’s account a beneficial interest in the Temporary Global Series
2010-1 Note in a principal amount equal to that of the beneficial interest in
the Restricted Global Series 2010-1 Note to be so exchanged or transferred, (2)
a written order given in accordance with the Applicable Procedures containing
information regarding the account of the Clearing Agency Participant (and the
applicable Foreign Clearing Agency) to be credited with such increase, and the
account of the Clearing Agency Participant to be debited, and (3) a certificate
in substantially the form of Exhibit D-1 attached hereto given by the owner of
such beneficial interest in the Restricted Global Series 2010-1 Note, the
Registrar, if it is not U.S. Bank National Association, shall instruct U.S. Bank
National Association, custodian of DTC, to reduce the Restricted Global Series
2010-1 Note by the aggregate principal amount of the beneficial interest in the
Restricted Global Series 2010-1 Note to be so exchanged or transferred and to
increase the principal amount of the Temporary Global Series 2010-1 Note by the
aggregate principal amount of the beneficial interest in
 
 
 
-23-

--------------------------------------------------------------------------------

 
 
the Restricted Global Series 2010-1 Note to be so exchanged or transferred, and
to credit or cause to be credited to the account of the Person specified in such
instructions (who shall be the Clearing Agency Participant of the applicable
Foreign Clearing Agency) a beneficial interest in the Temporary Global Series
2010-1 Note equal to the reduction in the principal amount of the Restricted
Global Series 2010-1 Note.
 
(iv) Transfer of Interests in Restricted Global Series 2010-1 Note to Permanent
Global Series 2010-1 Note After the Restricted Period.  If, after the Restricted
Period, an owner of a beneficial interest in the Restricted Global Series 2010-1
Note wishes at any time to exchange its interest in such Restricted Global
Series 2010-1 Note for an interest in the Permanent Global Series 2010-1 Note,
or to transfer its interest in such Restricted Global Series 2010-1 Note to a
Person who wishes to take delivery thereof in the form of an interest in the
Permanent Global Series 2010-1 Note, such owner may, subject to the Applicable
Procedures, exchange or cause the exchange or transfer of such interest for an
equivalent beneficial interest in the Permanent Global Series 2010-1 Note in
accordance with the provisions of this Section 4.5(a)(iv). Upon receipt by the
Registrar of (1) written instructions given in accordance with the Applicable
Procedures from a Clearing Agency Participant directing the Registrar to credit
or cause to be credited to a specified Clearing Agency Participant’s account a
beneficial interest in the Permanent Global Series 2010-1 Note in a principal
amount equal to that of the beneficial interest in the Restricted Global Series
2010-1 Note to be exchanged or transferred, (2) a written order given in
accordance with the Applicable Procedures containing information regarding the
account of the Clearing Agency Participant (and the applicable Foreign Clearing
Agency) to be credited with, and the account of the Clearing Agency Participant
to be debited for, such increase and (3) a certificate in substantially the form
of Exhibit D-2 attached hereto given by the owner of such beneficial interest in
the Restricted Global Series 2010-1 Note, the Registrar, if it is not U.S. Bank
National Association, shall instruct U.S. Bank National Association, as
custodian of DTC, to reduce the Restricted Global Series 2010-1 Note by the
aggregate principal amount of the beneficial interest in the Restricted Global
Series 2010-1 Note to be so exchanged or transferred and to increase the
principal amount of the Permanent Global Series 2010-1 Note by the aggregate
principal amount of the beneficial interest in the Restricted Global Series
2010-1 Note to be so exchanged or transferred, and to credit or cause to be
credited to the account of the Person specified in such instructions (which
shall be the Clearing Agency Participant for the Foreign Clearing Agency) a
beneficial interest in the Permanent Global Series 2010-1 Note equal to the
reduction in the principal amount of the Restricted Global Series 2010-1 Note.
 
(v) Transfer of Interests in Temporary Global Series 2010-1 Note or Permanent
Global Series 2010-1 Note to Restricted Global Series 2010-1 Note.  If an owner
of a beneficial interest in the Temporary Global Series 2010-1 Note or the
Permanent Global Series 2010-1 Note wishes at any time to exchange its interest
in such Temporary Global Series 2010-1 Note or Permanent Global Series 2010-1
Note for an interest in the Restricted Global Series 2010-1 Note, or to transfer
its interest in such Temporary Global Series 2010-1 Note or Permanent Global
Series 2010-1 Note to a Person who wishes to take delivery thereof in the form
of an interest in the Restricted Global Series 2010-1 Note, such owner may,
subject to the Applicable Procedures, exchange or cause the exchange or transfer
of such interest for an equivalent beneficial
 
 
 
-24-

--------------------------------------------------------------------------------

 
 
interest in the Restricted Global Series 2010-1 Note in accordance with the
provisions of this Section 4.5(a)(v).  Upon receipt by the Registrar of (1)
written instructions given in accordance with the Applicable Procedures from a
Clearing Agency Participant directing the Registrar to credit or cause to be
credited a beneficial interest in the Restricted Global Series 2010-1 Note equal
to the beneficial interest in the Temporary Global Series 2010-1 Note or
Permanent Global Series 2010-1 Note, as the case may be, to be exchanged or
transferred, (2) a written order given in accordance with the Applicable
Procedures containing information regarding the account of the Clearing Agency
Participant (and the applicable Foreign Clearing Agency) to be credited with,
and the account of the Clearing Agency Participant to be debited for, such
increase and (3) with respect to a transfer of a beneficial interest in the
Temporary Global Series 2010-1 Note, a certificate substantially in the form of
Exhibit D-3 attached hereto given by the owner of such beneficial interest in
such Temporary Global Series 2010-1 Note, the Registrar, if it is not U.S. Bank
National Association, shall instruct U.S. Bank National Association, as
custodian of DTC, to reduce the Temporary Global Series 2010-1 Note or the
Permanent Global Series 2010-1 Note, as the case may be, by the aggregate
principal amount of the beneficial interest in the Temporary Global Series
2010-1 Note or Permanent Global Series 2010-1 Note to be exchanged or
transferred, and to increase the principal amount of the Restricted Global
Series 2010-1 Note by the aggregate principal amount of the beneficial interest
in the Temporary Global Series 2010-1 Note or Permanent Global Series 2010-1
Note to be so exchanged or transferred, and to credit or cause to be credited to
the account of the Person (which shall be a Clearing Agency Participant)
specified in such instructions a beneficial interest in the Restricted Global
Series 2010-1 Note equal to the reduction in the principal amount of the
Temporary Global Series 2010-1 Note or the Permanent Global Series 2010-1 Note.
 
(b) In the event that a Global Note evidencing a Series 2010-1 Note or any
portion thereof is exchanged for Definitive Notes, such Series 2010-1 Notes may
in turn be exchanged (upon transfer or otherwise) for Definitive Notes or for a
beneficial interest in a Global Note (if any is then outstanding) only in
accordance with such procedures, which shall be substantially consistent with
the provisions of Sections 4.5(a) (including the certification requirement
intended to ensure that transfers and exchanges of beneficial interests in the
Series 2010-1 Notes comply with Rule 144A or Regulation S under the Securities
Act, as the case may be) and any applicable procedures, as may be adopted from
time to time by the Issuers and the Registrar.
 
(c) Until the termination of the Restricted Period, interests in the Temporary
Global Series 2010-1 Notes may be held only through Clearing Agency Participants
acting for and on behalf of a Foreign Clearing Agency; provided, that this
Section 4.5(c) shall not prohibit any transfer in accordance with Section
4.5(a).  After the expiration of the Restricted Period, interests in the
Permanent Global Series 2010-1 Notes may be transferred without requiring any
certifications.
 
Section 4.6 Legending of Notes.  (a)  The Restricted Global Series 2010-1 Note,
the Temporary Global Series 2010-1 Note and the Permanent Global Series 2010-1
Note shall bear the following legends to the extent indicated:
 
 
 
-25-

--------------------------------------------------------------------------------

 
 
(i) The Restricted Global Series 2010-1 Note and the Permanent Global Series
2010-1 Note shall bear the following legend:
 
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER OF
THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE TRANSFER
THIS NOTE ONLY (A) TO 2010 U-HAUL S FLEET, LLC, 2010 TM-1, LLC, 2010 DC-1, LLC
OR 2010 TT-1, LLC (THE “ISSUERS’), (B) PURSUANT TO A REGISTRATION STATEMENT THAT
HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”), TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER”  AS DEFINED IN RULE 144A (A “QIB”) THAT PURCHASES FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND
SALES THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S
UNDER THE SECURITIES ACT OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE RIGHT OF THE
ISSUERS, THE TRUSTEE AND THE TRANSFER AGENT, PRIOR TO ANY SUCH OFFER, SALE OR
TRANSFER PURSUANT TO CLAUSE (E), TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO THEM, IN EACH
CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER JURISDICTION.  THE HOLDER WILL, AND EACH SUBSEQUENT
HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER FROM IT OF THE RESALE RESTRICTIONS
SET FORTH ABOVE.”
 
(ii) The Temporary Global Series 2010-1 Note shall bear the following legend:
 
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY SECURITIES REGULATORY AUTHORITY OF ANY
STATE OR OTHER JURISDICTION OF THE UNITED STATES.  UNTIL 40 DAYS AFTER THE LATER
OF THE COMMENCEMENT OF THE OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES
(THE “RESTRICTED PERIOD”) IN CONNECTION WITH THE OFFERING OF THE NOTES IN THE
UNITED STATES AND OUTSIDE OF THE UNITED STATES, THE SALE, PLEDGE OR TRANSFER OF
THIS NOTE IS SUBJECT TO CERTAIN CONDITIONS AND RESTRICTIONS.  THE HOLDER HEREOF,
BY PURCHASING OR OTHERWISE ACQUIRING THIS NOTE, ACKNOWLEDGES THAT THIS NOTE HAS
NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND AGREES FOR THE BENEFIT OF 2010
U-HAUL S FLEET, LLC, 2010 TM-1, LLC, 2010 DC-1, LLC AND 2010 TT-1, LLC (THE
“ISSUERS”) THAT THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES
 
 
 
-26-

--------------------------------------------------------------------------------

 
 
ACT AND OTHER APPLICABLE LAWS OF THE STATES, TERRITORIES AND POSSESSIONS OF THE
UNITED STATES GOVERNING THE OFFER AND SALE OF SECURITIES, AND PRIOR TO THE
EXPIRATION OF THE RESTRICTED PERIOD, ONLY (1) IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT, (2) PURSUANT TO AND IN
ACCORDANCE WITH RULE 144A UNDER THE SECURITIES ACT OR (3) TO ANY ISSUER.”


(iii) Each of the Global Notes evidencing the Series 2010-1 Notes shall bear the
following legends:
 
“THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, NEW YORK, NEW YORK 10004, OR A NOMINEE
THEREOF.  THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A SECURITY
REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE REGISTERED,
IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF, EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.


UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO ANY
ISSUER OR THE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE &
CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE
REGISTERED OWNER, CEDE & CO., HAS AN INTEREST HEREIN.”


(b) Upon any transfer, exchange or replacement of Series 2010-1 Notes bearing
such legend, or if a request is made to remove such legend on a Series 2010-1
Note, the Series 2010-1 Notes so issued shall bear such legend, or such legend
shall not be removed, as the case may be, unless there is delivered to the
Issuers and the Trustee such satisfactory evidence, which may include an opinion
of counsel, as may be reasonably required by the Issuers that neither such
legend nor the restrictions on transfer set forth therein are required to ensure
that transfers thereof comply with the provisions of Rule 144A, Rule 144 or
Regulation S.  Upon provision of such satisfactory evidence, the Trustee, at the
direction of the Issuers, shall authenticate and deliver a Series 2010-1 Note
that does not bear such legend.
 
 
ARTICLE V
 
 
GENERAL
 
Section 5.1 Optional Prepayment
 
(a) .  In addition to the principal payments made on the Series 2010-1 Notes
with funds available pursuant to paragraph (vi) or (viii) of Section
 
 
-27-

--------------------------------------------------------------------------------

 
 
2.8 or Section 2.2(e), the Issuers shall have the option to prepay the Series
2010-1 Notes in whole, or from time to time in part, on any Payment Date during
the Series 2010-1 Scheduled Amortization Period with funds available pursuant to
paragraph (xii) of Section 2.8 or other funds (other than Collections);
provided, however, that as a condition precedent to any such optional
prepayment, on or prior to any such Prepayment Date the Issuers shall have paid
all Issuer Obligation due and unpaid as of such Prepayment Date to the
applicable Person.  The Issuers shall give Trustee at least ten (10) Business
Days’ prior written notice of any Prepayment Date on which the Issuers intend to
exercise such option to prepay.  The Optional Prepayment Premium with respect to
the Optional Prepayment Amount being paid on such Prepayment Date shall be due
and payable by the Issuers on such Prepayment Date.  Not later than 11:00 a.m.,
New York City time, on the Business Day immediately preceding such Prepayment
Date, the Issuers shall deposit in the Payment Account an amount equal to the
Optional Prepayment Amount plus the Optional Prepayment Premium, if any, with
respect thereto in immediately available funds.  The funds deposited into the
Payment Account will be paid by the Trustee to the Series 2010-1 Noteholders on
such Prepayment Date pursuant to Section 2.9(b) and Section 2.10(b).   
 
        Section 5.2 Information. The Issuers hereby agree to provide to the
Trustee, on each Determination Date, a Monthly Noteholders’ Statement with
respect to the Series 2010-1 Notes, substantially in the form of Exhibit E,
setting forth as of the last day of the Related Monthly Period and for such
Monthly Period the information set forth therein.  The Trustee shall make each
Monthly Noteholders’ Statement available to the Series 2010-1 Noteholders on or
prior to each Payment Date via the Trustee’s internet website at
www.usbank.com\abs on a password protected basis, and shall supply such password
to each Person who delivers a confirmation to the Trustee to the effect that
such Person (i) is a Note Owner of a Series 2010-1 Note, (ii) is requesting the
Monthly Noteholders’ Statement solely for use in evaluating its investment in
the Series 2010-1 Notes and (iii) will otherwise keep the Monthly Noteholders’
Statement strictly confidential.  The Trustee shall be permitted to change the
method by which it makes any Monthly Noteholders’ Statement available to Series
2010-1 Noteholders so long as such method is no more burdensome to any Series
2010-1 Noteholder; provided that the Trustee shall provide timely and adequate
notification to the Series 2010-1 Noteholders of any such
change.  Notwithstanding any of the foregoing to the contrary, a copy of each
Monthly Noteholders’ Statement will be made available for inspection at the
Corporate Trustee Office and, upon receipt of the prior written consent of USF,
the Trustee shall supply a paper copy of any Monthly Noteholders’ Statement to
any Person that requests it.  The Trustee shall provide to the Series 2010-1
Noteholders, or their designated agent, copies of all information furnished to
the Trustee pursuant to the Related Documents (including pursuant to Section 4.1
of the 2010-1 Base Indenture), as such information relates to the Series 2010-1
Notes or the Series 2010-1 Collateral.
 
Section 5.3 Exhibits.  The following exhibits attached hereto supplement the
exhibits included in the Indenture.
 
Exhibit A-1:
Form of Restricted Global Series 2010-1 Note
Exhibit A-2:
Form of Temporary Global Series 2010-1 Note
Exhibit A-3:
Form of Permanent Global Series 2010-1 Note
Exhibit B:
Form of Clearing System Certificate

 
 
 
-28-

--------------------------------------------------------------------------------

 
 
Exhibit C:
Form of Certificate of Beneficial Ownership
Exhibit D-1:
Form of Transfer Certificate for Exchange or Transfer from Restricted Global
Series 2010-1 Note to Temporary Global Series 2010-1 Note
Exhibit D-2:
Form of Transfer Certificate for Exchange or Transfer from Restricted Global
Series 2010-1 Note to Permanent Global Series 2010-1 Note
Exhibit D-3:
Form of Transfer Certificate for Exchange or Transfer from Temporary Global
Series 2010-1 Note to Restricted Global Series 2010-1 Note
Exhibit E:
Form of Monthly Noteholders’ Statement

 
Section 5.4 Ratification of the 2010-1 Base Indenture.  As supplemented by this
Series Supplement, the 2010-1 Base Indenture is in all respects ratified and
confirmed and the 2010-1 Base Indenture as so supplemented by this Series
Supplement shall be read, taken, and construed as one and the same instrument.
 
Section 5.5 Counterparts.  This Series Supplement may be executed in any number
of counterparts, each of which so executed shall be deemed to be an original,
but all of such counterparts shall together constitute but one and the same
instrument.
 
Section 5.6 Governing Law.  THIS SERIES SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 5.7 Amendments.  This Series Supplement may be modified or amended from
time to time in accordance with the terms of the 2010-1 Base Indenture.
 
Section 5.8 Termination of Series Supplement.  This Series Supplement shall
cease to be of further effect when all outstanding Series 2010-1 Notes
theretofore authenticated and issued have been delivered (other than destroyed,
lost, or stolen Series 2010-1 Notes which have been replaced or paid) to the
Trustee for cancellation and the Issuers have paid all sums payable hereunder.
 
Section 5.9 Entire Agreement.  This Series Supplement, together with the 2010-1
Base Indenture and all exhibits, annexes and schedules hereto and thereto,
contain a final and complete integration of all prior expressions by the parties
hereto with respect to the subject matter hereof and thereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof, superseding all previous oral statements and
writings with respect thereto.
 


 


 
-29-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each Issuer and the Trustee have caused this Series
Supplement to be duly executed by their respective officers thereunto duly
authorized as of the day and year first above written.
 
 
2010 U-HAUL S FLEET, LLC,
  as Issuer
 
 
By:                                          
Name:
Title:
 
2010 TM-1, LLC,
  as Issuer
 
 
By:                                            
Name:
Title:
 
2010 DC-1, LLC,
   as Issuer
 
 
By:                                         
Name:
Title:
 
2010 TT-1, LLC,
   as Issuer


 
By:                                            
Name:
Title:
 
U.S. BANK NATIONAL ASSOCIATION,
  as Trustee

 
By:                                            
Name:
Title:
 
 
[Signature page to Indenture Supplement]
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

